 

Exhibit 10.18

 

 

AMENDMENT NO. 1 TO THE

SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT

 

This AMENDMENT NO. 1 TO THE SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT (this
“Amendment”) is made and entered into as of December __, 2014 by and among
Hudson Valley Bank, N.A (the “Corporation”), and ANDREW REINHART (the
“Employee”).  

 

WHEREAS, the Corporation and Employee entered into a Supplemental Deferred
Compensation Agreement dated October 1, 2010 (the “Agreement”); and

 

WHEREAS, the Corporation and Employee desire to adopt the following clarifying
provisions to the Agreement pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Agreement is hereby amended as follows:

1.Amendment to Article V.  Paragraphs H. and I. are hereby added to the
Agreement as follows:

“H.Separation from Service and Specified Employee:

Notwithstanding anything else in the Agreement to the contrary, Employee’s
employment shall not be deemed to be terminated for purposes of this Agreement
unless and until Employee has a separation from service as determined pursuant
to Treasury Regulation 1.409A-1(h)(ii) (“Separation from Service”).  If Employee
is a “specified employee” (i.e., a “key employee” of a publicly traded company
within the meaning of Section 409A of the Internal Revenue Code) and any payment
under this Agreement is triggered due to Employee’s Separation from Service
(other than due to death or Disability), then solely to the extent necessary to
avoid penalties under Section 409A of the Internal Revenue Code, no payment
shall be made during the first six (6) months following Employee’s Separation
from Service.  Rather, any payment which would otherwise be paid to Employee
during such period shall be accumulated and paid to Employee in a lump sum on
the first day of the seventh month following such Separation from Service.  All
subsequent payments shall be paid in the manner specified in this Agreement.”

I.Termination of Plan:

Notwithstanding anything else in the Agreement to the contrary, the Agreement is
permitted to be terminated by the Corporation under the following circumstances
and conditions:



--------------------------------------------------------------------------------

 

(a)The Corporation may terminate the Agreement within 12 months of a corporate
dissolution taxed under Section 331 of the Internal Revenue Code, or with
approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided
that the amounts deferred under the Agreement are included in Employee’s gross
income in the latest of: (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
payment is administratively practicable.

(b)The Corporation may terminate the Agreement by irrevocable action within the
30 days preceding, or 12 months following, a Change in Control, provided that
the Agreement shall only be treated as terminated if all substantially similar
arrangements sponsored by the Corporation are terminated so that the Employee
and all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the
arrangements.  For these purposes, “Change in Control” shall be defined in
accordance with the Treasury Regulations under Code Section 409A.

(c)The Corporation may terminate the Agreement provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Corporation; (ii) all arrangements sponsored by the
Corporation that would be aggregated with this Agreement under Treasury
Regulation 1.409A-1(c) if the Employee covered by this Agreement was also
covered by any of those other arrangements are also terminated; (iii) no
payments other than payments that would be payable under the terms of the
arrangement if the termination had not occurred are made within 12 months of the
termination of the arrangement; (iv) all payments are made within 24 months of
the termination of the arrangements; and (v) the Corporation does not adopt a
new arrangement that would be aggregated with any terminated arrangement under
Treasury Regulation 1.409A-1(c) if the Employee participated in both
arrangements, at any time within three years following the date of termination
of the arrangement.”

2.Capitalized Terms.  Capitalized terms herein shall have the meanings ascribed
to them in the Agreement except as otherwise expressly provided in this
Amendment.  

3.Effect of Amendment.  Except and to the extent modified by this Amendment, the
provisions of the Agreement shall remain in full force and effect and are hereby
incorporated into and made a part of this Amendment.  

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation and Employee have executed this Amendment as
of the day and year first written above.

HUDSON VALLEY BANK, N.A.

 

 

 

 

By:

 

 

/S/ JAMES P. BLOSE

 

 

 

 

James P. Blose

 

 

 

 

EVP, General Counsel & Secretary



 

EMPLOYEE

 

 

 

 

 

 

 

/S/ ANDREW REINHART

 

 

 

 

Andrew Reinhart

 

 